Opinion of the Court by
Judge Peters:
Appellant in his answer and cross-petition avers that the superior title to the land was in Briggs and wife, and not in his vendor; but he does not allege that he entered under Gist & Co., nor that he had made valuable, and lasting improvements on the land and does not ask for compensation for any amelioration of the land if he was never in possession thereof, and actually made such; consequently in the opinion and mandate of this court, appellees having- shown themselves entitled to the land directed a judgment to be rendered therefor pretermitting any compensation for improvements. The court below on the return of the cause rendered judgment in conformity to said opinion and mandate, by which the question now raised was concluded, and this court has no -legal power to modify, or change, the same.
Wherefore the judgment is affirmed.